1
2
3                                                   JS6

4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                                 CENTRAL DISTRICT OF CALIFORNIA
10
11    FRANCISCO GONZALEZ,
                                                          Case No. CV 18-08812-SHK
12    ,
13                                Plaintiff,
                                                          JUDGMENT
14                           v.
15
      NANCY A. BERRYHILL,
16
                                  Defendant.
17
18
19          It is the judgment of this Court that, consistent with this Court’s Order, the Case is

20   DISMISSED, without prejudice.

21
22   Dated: July 26, 2019

23                                                HONORABLE SHASHI H. KEWALRAMANI
                                                  United States District Judge
24
25
26
27
28
